                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33   Desc
                                                                                                      Main Document    Page 1 of 40


                                                                   1   Jeremy V. Richards (CA Bar No. 102300)
                                                                       Victoria A. Newmark (CA Bar No. 183581)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       E-mail: jrichards@pszjlaw.com
                                                                   5            vnewmark@pszjlaw.com

                                                                   6   Attorneys for Debtor Cloudbreak Entertainment, Inc.

                                                                   7
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                   8                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                                                           LOS ANGELES DIVISION
                                                                   9
                                                                       In re:                                             Chapter 11
                                                                  10
                                                                       CLOUDBREAK ENTERTAINMENT, INC.,                    Case No. 8:15-bk-28443 DS
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                          FIRST AMENDED PLAN OF
                                                                  12                                                      REORGANIZATION PROPOSED BY
                                                                                                        Debtor.
                                                                                                                          CLOUDBREAK ENTERTAINMENT,
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                          INC.
                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB                   Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33                                            Desc
                                                                                                            Main Document    Page 2 of 40


                                                                   1                                                        TABLE OF CONTENTS
                                                                   2
                                                                                                                                                                                                                  Page
                                                                   3
                                                                       I. DEFINITIONS ........................................................................................................................... 3 
                                                                   4
                                                                       II. RULES OF INTERPRETATION ........................................................................................... 13 
                                                                   5   III. PLAN OBJECTIVES............................................................................................................. 14 
                                                                   6   IV. METHOD OF CLASSIFICATION OF CLAIMS AND INTERESTS; GENERAL
                                                                              PROVISIONS .................................................................................................................. 14 
                                                                   7          A.    General Rules of Classification ........................................................................... 14 
                                                                              B.    Holder of Claims Entitled to Vote ....................................................................... 15 
                                                                   8          C.    Administrative Claims, Priority Tax Claims, and Professional Fee Claims ........ 15 
                                                                   9   V. TREATMENT OF CLAIMS AND INTERESTS .................................................................. 15 
                                                                                 A. Allowance of Unclassified Claims (Administrative Claims, Priority Tax
                                                                  10                Claims, and Professional Fee Claims) ................................................................. 16 
                                                                                    1.      Allowed Administrative Claims .............................................................. 16 
                                                                  11                2.      Allowed Professional Fee Claims ............................................................ 16 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                    3.      Allowed Priority Tax Claims ................................................................... 17 
                                                                  12          B.    Treatment of Unclassified Claims (Administrative and Priority Tax Claims) ... 17 
                                                                                    1.      Administrative Claims including Allowed Professional Fee Claims ...... 17 
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                    2.      Priority Tax Claims .................................................................................. 17 
                                                                              C.    Classification and Treatment of All Other Priority Claims (Class 1) .................. 18 
                                                                  14          D.    Classification and Treatment of Secured Claims (Class 2) ................................. 18 
                                                                              E.    Classification and Treatment of Other General Unsecured Claims (Class 3) ..... 18 
                                                                  15          F.    Classification and Treatment of West Claim (Class 4) ........................................ 19 
                                                                              G.    Classification and Treatment of Britton Claim (Class 5)..................................... 19 
                                                                  16          H.    Classification and Treatment of Interest (Class 6) ............................................... 20 
                                                                  17   VI. MEANS FOR IMPLEMENTATION OF THE PLAN ........................................................ 20 
                                                                              A.    Continuation of the Estate and Vesting of Assets ................................................ 20 
                                                                  18          B.    The Source of Distributions ................................................................................. 21 
                                                                              C.    Rights, Powers, Remedies and Responsibilities of Reorganized Debtor............. 21 
                                                                  19          D.    Retention and Compensation of Professionals .................................................... 24 
                                                                              E.    Provision for Treatment of Disputed Claims ....................................................... 24 
                                                                  20          F.    Distribution of Property Under the Plan .............................................................. 25 
                                                                                    1.      Manner of Cash Payments ....................................................................... 25 
                                                                  21                2.      Setoff and Recoupment ............................................................................ 25 
                                                                                    3.      No De Minimis Distributions ................................................................... 25 
                                                                  22                4.      No Distributions With Respect to Disputed Claims ................................ 26 
                                                                                    5.      Undeliverable, Unclaimed Non-Negotiated Distributions ....................... 26 
                                                                  23
                                                                       VII. LITIGATION ....................................................................................................................... 27 
                                                                  24   VIII. EXCULPATION, RELEASES AND RELATED PROVISIONS ..................................... 29 
                                                                  25          A.    Limitation of Liability for Plan/Case Participants in Connection with the
                                                                                    Chapter 11 Case, the Plan, Disclosure Statement and Related Matters ............... 29 
                                                                  26                1.      Exculpation of Plan/Case Participants ..................................................... 29 
                                                                                    2.      Injunction Prohibiting Actions Against Plan/Case Participants .............. 29 
                                                                  27          B.    Injunction Prohibiting Creditors’ Actions Against the Estate ............................. 30 
                                                                       IX. OTHER PLAN PROVISIONS .............................................................................................. 31 
                                                                  28
                                                                       DOCS_LA:297545.11 06080/002
                                                                                                                                           -i-
                                                                   Case 2:15-bk-28443-NB                  Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33                                      Desc
                                                                                                           Main Document    Page 3 of 40


                                                                   1             A. 
                                                                                 Conditions Precedent to the Effective Date ......................................................... 31 
                                                                                 B. 
                                                                                 Executory Contracts and Unexpired Leases ........................................................ 31 
                                                                   2             1.     Rejection of Executory Contracts and Unexpired Leases........................ 31 
                                                                                 2.     Bar Date for Rejection Damage Claims................................................... 32 
                                                                   3         C.  Entry of a Final Decree ........................................................................................ 32 
                                                                             D.  United States Trustee Fees and Reports............................................................... 32 
                                                                   4         E.  Post-Effective Date Effect of Evidences of Claims ............................................. 33 
                                                                             F.  No Admissions ..................................................................................................... 33 
                                                                   5         G.  Withdrawal of the Plan ........................................................................................ 33 
                                                                             H.  Severability of Plan Provisions ............................................................................ 33 
                                                                   6         I.  Governing Law .................................................................................................... 33 
                                                                             J.  Retention of Jurisdiction ...................................................................................... 34 
                                                                   7         K.  Taxes and Withholdings ...................................................................................... 35 
                                                                             L.  Successors and Assigns........................................................................................ 36 
                                                                   8         M.  Saturday, Sunday, or Legal Holiday .................................................................... 36 
                                                                       X. CONFIRMATION .................................................................................................................. 36 
                                                                   9
                                                                             A.  Plan Modification................................................................................................. 36 
                                                                  10         B.  Nonconsensual Confirmation............................................................................... 36 
                                                                       XI. RECOMMENDATIONS AND CONCLUSION .................................................................. 37 
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                       DOCS_LA:297545.11 06080/002
                                                                                                                                       -ii-
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33             Desc
                                                                                                      Main Document    Page 4 of 40


                                                                   1           Cloudbreak Entertainment, Inc. (the “Debtor” or the “Plan Proponent”), proposes the

                                                                   2   following first amended plan of reorganization under section 1121(c) of the Bankruptcy Code. All

                                                                   3   Creditors and other parties-in-interest should refer to the Disclosure Statement for a discussion of the

                                                                   4   Debtor, its assets, the events leading up to the contemplated reorganization, the Chapter 11 Case, and

                                                                   5   risk factors, and for a summary and analysis of the Plan and certain related matters. All Holders of

                                                                   6   Claims against the Debtor are encouraged to read the Plan, the Disclosure Statement and the

                                                                   7   related solicitation materials in their entirety before voting to accept or reject the Plan.

                                                                   8           Subject only to the restrictions on modifications set forth in section 1127 of the Bankruptcy

                                                                   9   Code and Bankruptcy Rule 3019, the Plan Proponent expressly reserves the right to alter, amend or

                                                                  10   modify the Plan.

                                                                  11                                                      I.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                              DEFINITIONS
                                        LOS ANGELES, CALIFORNIA




                                                                  13           The following terms (which appear in this Plan as capitalized terms), when used in this Plan,
                                           ATTORNEYS AT LAW




                                                                  14   have the meanings set forth below:

                                                                  15           “Administrative Claim” means a claim for administrative costs or expenses that are

                                                                  16   allowable under section 503(b) of the Bankruptcy Code or 28 U.S.C. § 1930, including, without

                                                                  17   limitation, (a) the actual, necessary costs and expenses of preserving the Estate from after the

                                                                  18   Petition Date until the Effective Date; (b) compensation for legal, financial advisory, accounting,

                                                                  19   taxation and other services and reimbursement of expenses awarded or allowed under section 330(a)

                                                                  20   or 331 of the Bankruptcy Code incurred from after the Petition Date until the Effective Date; (c) all

                                                                  21   fees and charges assessed against the Estate under 28 U.S.C. § 1930; (d) all obligations designated as

                                                                  22   Allowed Administrative Claims pursuant to an order of the Bankruptcy Court; and (e) any

                                                                  23   Administrative Tax Claims.

                                                                  24           “Administrative Claim Bar Date” means the thirtieth (30th) day after the occurrence of the

                                                                  25   Effective Date, at 5:00 p.m. (Pacific Time), which shall be the date and time by which all parties,

                                                                  26   other than Professionals, asserting outstanding Administrative Claims incurred since the Petition

                                                                  27   Date must timely file a claim or forever be barred from asserting any such claims, excluding all

                                                                  28
                                                                                                                          3
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 5 of 40


                                                                   1   requests for payment of Professional Fee claims or as otherwise provided under Bankruptcy Code

                                                                   2   section 503(b)(1)(D).

                                                                   3           “Administrative Tax Claim” means a Claim that is not an Allowed Secured Claim and that

                                                                   4   a governmental unit asserts against the Debtor either for taxes or for related interest or penalties for

                                                                   5   any tax period that, in whole or in part, falls within the period beginning on the Petition Date and

                                                                   6   ending on the Effective Date.

                                                                   7           “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

                                                                   8            “Allowed Claim” means, with respect to any Claim or portion thereof (i) for which proof

                                                                   9   thereof was filed within the applicable period of limitation fixed by the Bankruptcy Court in

                                                                  10   accordance with Bankruptcy Rule 3003(c)(3), and as to which no objection to the allowance thereof,

                                                                  11   or action to equitably subordinate or otherwise limit recovery with respect thereto, shall have been
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   interposed within the applicable limitations period fixed by the Plan, the Bankruptcy Code, the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Bankruptcy Rules or a Final Order, (ii) for which no proof thereof was filed, to the extent that such
                                           ATTORNEYS AT LAW




                                                                  14   Claim has been listed by the Debtor in the Schedules as liquidated in amount and not disputed or

                                                                  15   contingent, and as to which no objection to the allowance thereof, or action to equitably subordinate

                                                                  16   or otherwise limit recovery with respect thereto, shall have been interposed within the applicable

                                                                  17   limitations period fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules or a Final Order,

                                                                  18   (iii) which arises from the recovery of property under section 550 or 553 of the Bankruptcy Code,

                                                                  19   (iv) which is allowed under the Plan, or (v) which is allowed by a Final Order; provided, however,

                                                                  20   that Claims allowed solely for the purpose of voting to accept or reject this Plan pursuant to an order

                                                                  21   of the Bankruptcy Court shall not be considered “Allowed” hereunder. Unless otherwise specified

                                                                  22   herein or by order of the Bankruptcy Court, “Allowed Administrative Claim” or “Allowed Claim”

                                                                  23   shall not, for any purpose under this Plan, include interest on such Administrative Claim or Claim

                                                                  24   from and after the Petition Date.

                                                                  25           “Allowed Class ‘**’ Claim” means an Allowed Claim in the particular class described.

                                                                  26           “Allowed Secured Claim” means an Allowed Claim to the extent it is a Secured Claim.

                                                                  27

                                                                  28
                                                                                                                          4
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 6 of 40


                                                                   1           “Apprentice Cash Flow” means funds received by Cloudbreak on account of the television

                                                                   2   show “Apprentice” pursuant to Section 3.b of the MBP Settlement Agreement.

                                                                   3           “Assets” means any and all real or personal property of the Debtor of any nature, including,

                                                                   4   without limitation, any partnership interests, real estate, buildings, structures, improvements,

                                                                   5   privileges, rights, easements, leases, subleases, licenses, goods, materials, supplies, furniture,

                                                                   6   fixtures, equipment, work in process, inventory, accounts, chattel paper, Cash, deposit accounts,

                                                                   7   reserves, deposits, contractual rights, intellectual property rights, Claims, Causes of Action, books

                                                                   8   and records, any other general intangibles of the Debtor, and any and all proceeds of the foregoing,

                                                                   9   as the case may be, of any nature whatsoever (whether liquidated or unliquidated, matured or

                                                                  10   unmatured, or fixed or contingent).

                                                                  11           “Available Effective Date Cash” means all Cash held by the Reorganized Debtor as of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Effective Date, after establishing the Plan Reserve and the Britton Initial Reserve, and after paying
                                        LOS ANGELES, CALIFORNIA




                                                                  13   or establishing adequate reserves to pay all Administrative Claims, Professional Fee Claims, Priority
                                           ATTORNEYS AT LAW




                                                                  14   Claims, Other Priority Claims, and Class 3 Other General Unsecured Claims.

                                                                  15           “Available Post-Effective Date Cash Flow” means the Post-Effective Date Cash Flow,

                                                                  16   after paying, or adequately reserving for the payment of all ongoing operating expenses, Tax

                                                                  17   Reimbursement Expenses, accounting, litigation and other legal expenses and replenishing the Plan

                                                                  18   Reserve to the extent it may have fallen below $250,000.

                                                                  19           “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101-1532.

                                                                  20           “Bankruptcy Court” or “Court” means the United States Bankruptcy Court for the Central

                                                                  21   District of California, or such other court having jurisdiction over the Chapter 11 Case or any

                                                                  22   proceeding within, or appeal of an order entered in the Chapter 11 Case.

                                                                  23           “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as amended from

                                                                  24   time to time, promulgated by the United States Supreme Court pursuant to 28 U.S.C. § 2075.

                                                                  25           “Britton” shall mean Layne Leslie Britton, plaintiff in the State Court Litigation.

                                                                  26

                                                                  27

                                                                  28
                                                                                                                          5
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33           Desc
                                                                                                      Main Document    Page 7 of 40


                                                                   1           “Britton Claim” shall mean the claim of Britton against Cloudbreak, as asserted in the State

                                                                   2   Court Litigation, filed with the Bankruptcy Court as proof of claim number 4-1 (and any and all

                                                                   3   modifications or amendments thereto) in the amount of $27,400,000.00.

                                                                   4           “Britton Initial Reserve” shall mean a segregated account to be funded with Available

                                                                   5   Effective Date Cash equal to the Britton Initial Reserve Amount.

                                                                   6           “Britton Initial Reserve Amount” means $2,500,000.

                                                                   7           “Britton Reserves” means the Britton Initial Reserve and the Britton Supplemental Reserve.

                                                                   8           “Britton Supplemental Reserve” shall mean 40% of all Survivor Cash Flow and 35% of all

                                                                   9   Apprentice Cash Flow received by the Debtor from and after the Effective Date, to be funded after

                                                                  10   all Allowed Class 3 Claims have been paid in full in accordance with the Plan.

                                                                  11           “Business Day” means any day other than a Saturday, Sunday, or legal holiday, as defined in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Bankruptcy Rule 9006(a).
                                        LOS ANGELES, CALIFORNIA




                                                                  13           “Cash” means legal tender of the United States of America and Cash equivalents, including,
                                           ATTORNEYS AT LAW




                                                                  14   but not limited to, bank deposits, checks, money market funds or other similar items.

                                                                  15           “Causes of Action” means any and all claims, demands, rights, actions, causes of action and

                                                                  16   suits of the Debtor’s Estate, of any kind or character whatsoever, known or unknown, suspected or

                                                                  17   unsuspected, matured or unmatured, whether arising prior to, on or after the Petition Date, in

                                                                  18   contract or in tort, at law or in equity or under any other theory of law, of the Debtor’s Estate,

                                                                  19   including but not limited to (1) rights of setoff, counterclaim or recoupment, and claims on contracts

                                                                  20   or for breaches of duties imposed by law; (2) the right to object to claims or interests; (3) claims

                                                                  21   pursuant to section 362 of the Bankruptcy Code; (4) such claims and defenses as fraud, negligence,

                                                                  22   breach of fiduciary duty, corporate waste, unlawful dividends, mistake, duress and usury; (5) all

                                                                  23   claims or rights under Bankruptcy Code sections 542, 543, 544, 547, 548, 549, 550, 551, 552, and

                                                                  24   553, all fraudulent-conveyance and fraudulent-transfer laws, all non-bankruptcy laws vesting in

                                                                  25   creditors’ rights to avoid, rescind, or recover on account of transfers, all preference laws, the

                                                                  26   Uniform Fraudulent Transfer Act (as it may have been codified in any particular jurisdiction), the

                                                                  27   Uniform Fraudulent Conveyance Act (as it may have been codified in any particular jurisdiction),

                                                                  28
                                                                                                                         6
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33           Desc
                                                                                                      Main Document    Page 8 of 40


                                                                   1   and all similar laws and statutes; (6) claims for tax refunds; and (7) any other claims which may be

                                                                   2   asserted against Affiliates, Insiders and/or any other third parties.

                                                                   3           “Chapter 11 Case” means the case under chapter 11 of the Bankruptcy Code of the Debtor

                                                                   4   Cloudbreak Entertainment, Inc. pending in the United States Bankruptcy Court for the Central

                                                                   5   District of California, Los Angeles Division, and bearing case number 2:15-bk-28443 DS.

                                                                   6           “Claim” means a claim as that term is defined in Bankruptcy Code section 101(5).

                                                                   7           “Claims Bar Date” means February 8, 2016, which is the last date for filing Claims arising

                                                                   8   prior to the Petition Date pursuant to the Court’s Order Setting Bar Date entered on December 21,

                                                                   9   2015, and such other deadlines for filing Claims against the Debtor as of a certain specified period

                                                                  10   pursuant to orders of the Court.

                                                                  11           “Class” means a group of Claims as classified in Article V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12            “Confirmation” means the entry of an Order by the Bankruptcy Court confirming the Plan
                                        LOS ANGELES, CALIFORNIA




                                                                  13   pursuant to section 1129 of the Bankruptcy Code.
                                           ATTORNEYS AT LAW




                                                                  14           “Confirmation Date” means the date on which the Bankruptcy Court enters the

                                                                  15   Confirmation Order on its docket.

                                                                  16           “Confirmation Hearing” means the hearing regarding Plan confirmation.

                                                                  17           “Confirmation Hearing Date” means the first date on which the Bankruptcy Court holds

                                                                  18   the Confirmation Hearing.

                                                                  19           “Confirmation Order” means the Bankruptcy Court order confirming this Plan under

                                                                  20   Bankruptcy Code section 1129.

                                                                  21           “Creditor” has the meaning ascribed to the term in section 101(10) of the Bankruptcy Code.

                                                                  22           “Debtor” means Cloudbreak Entertainment, Inc.

                                                                  23           “Debtor Party Releases” shall have the meaning set forth in Section VIII.E of the Plan.

                                                                  24           “Debtor Releasees” shall have the meaning set forth in Section VIII.E of the Plan.

                                                                  25           “Disallowed Claim” means (i) a Claim, or any portion thereof, that has been disallowed by a

                                                                  26   Final Order; (ii) a Claim that has been listed in the Schedules at zero or as contingent, disputed, or

                                                                  27   unliquidated and as to which no proof of Claim has been timely filed or deemed timely filed with the

                                                                  28
                                                                                                                           7
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33          Desc
                                                                                                      Main Document    Page 9 of 40


                                                                   1   Bankruptcy Court pursuant to the Bankruptcy Code, Final Order, or other applicable law; or (iii) a

                                                                   2   Claim that has not been listed in the Schedules and as to which no proof of Claim has been timely

                                                                   3   filed or deemed timely filed with the Bankruptcy Court pursuant to the Bankruptcy Code, Final

                                                                   4   Order, or other applicable law.

                                                                   5           “Disclosure Statement” means the Disclosure Statement describing the Plan, as it may be

                                                                   6   amended from time to time, together with any supplemental disclosure(s) relating to the Plan

                                                                   7   approved by the Bankruptcy Court.

                                                                   8           “Disclosure Statement Order” means the Orders entered by the Bankruptcy Court

                                                                   9   approving the Disclosure Statement, including any supplemental disclosure(s) relating to the Plan.

                                                                  10           “Disputed Claim” means a Claim: (a) as to which a proof of Claim is filed or is deemed

                                                                  11   filed under Bankruptcy Rule 3003(b)(1); and (b) as to which an objection: (1) has been timely filed;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   and (2) has neither been overruled nor been denied by a Final Order and has not been withdrawn.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           “Disputed Claim Reserve” means each separate reserve in the Plan Reserves for payment of
                                           ATTORNEYS AT LAW




                                                                  14   Disputed Administrative Claims, Disputed Professional Fee Claims, Disputed Priority Tax Claims,

                                                                  15   Disputed Other Priority Claims, Disputed Secured Claims, and Disputed Other General Unsecured

                                                                  16   Claims until such Claim becomes an Allowed Claim or Disallowed Claim.

                                                                  17           “Distribution” means any transfer of Cash or other property or instruments to either a

                                                                  18   Holder of an Administrative Claim or a Holder of an Allowed Claim under the Plan.

                                                                  19           “Effective Date” means the date selected by the Plan Proponent, which is a Business Day

                                                                  20   after the Confirmation Date on which all conditions specified in Section IX.A of the Plan have been

                                                                  21   satisfied or waived by the Plan Proponent, but not later than thirty (30) days after the Confirmation

                                                                  22   Date.

                                                                  23           “Effective Date Cash” shall mean all Cash belonging to the Estate held by the Reorganized

                                                                  24   Debtor on the Effective Date.

                                                                  25           “Estate” means the bankruptcy estate created in the Chapter 11 Case under Bankruptcy

                                                                  26   Code section 541.

                                                                  27           “Exculpated Conduct” has the meaning set forth in Section VIII.A.1 of this Plan.

                                                                  28
                                                                                                                        8
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33           Desc
                                                                                                      Main Document    Page 10 of 40


                                                                   1           “Final Order” means an order or judgment of a court of competent jurisdiction entered on

                                                                   2   such court’s official docket: (a) that has not been reversed, rescinded, stayed, modified, or amended;

                                                                   3   (b) that is in full force and effect; and (c) with respect to which: (1) the time to appeal or to seek

                                                                   4   review, remand, rehearing, or a writ of certiorari has expired and as to which no timely filed appeal

                                                                   5   or petition for review, rehearing, remand, or writ of certiorari is pending; or (2) any such appeal or

                                                                   6   petition has been dismissed or resolved by the highest court to which the order or judgment was

                                                                   7   appealed or from which review, rehearing, remand, or a writ of certiorari was sought.

                                                                   8           “FTB” means the California Franchise Tax Board.

                                                                   9           “General Unsecured Claim” means a Claim that is not an Administrative Claim, a Priority

                                                                  10   Tax Claim, an Other Priority Claim, or a Secured Claim against the Estate.

                                                                  11           “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           “Holder” means the holder of a Claim against the Debtor.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           “Indemnified Parties” has the meaning set forth in Section VI.F of this Plan.
                                           ATTORNEYS AT LAW




                                                                  14           “Insider” means an insider as that term is defined in Bankruptcy Code section 101(31).

                                                                  15           “IRS” means the Internal Revenue Service.

                                                                  16           “Lien” means any charge against or interest in property to secure payment or performance of

                                                                  17   a Claim, debt or obligation.

                                                                  18           “Local Rules” means the Local Bankruptcy Rules for the United States Bankruptcy Court

                                                                  19   for the Central District of California, as now in effect or hereafter amended and applicable to the

                                                                  20   Chapter 11 Case.

                                                                  21           “MBP Settlement Agreement” shall mean that certain Settlement Agreement and General

                                                                  22   Release, dated as of March 12, 2012 by and between Conrad Riggs and the Debtor, on the one hand,

                                                                  23   and Mark Burnett; Mark Burnett Productions LLC; DJB, Inc.; JMB, Inc.; and Jump In, Inc., on the

                                                                  24   other hand.

                                                                  25           “Other General Unsecured Claim” means any General Unsecured Claim that is not the

                                                                  26   West Claim or the Britton Claim.

                                                                  27

                                                                  28
                                                                                                                         9
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33          Desc
                                                                                                      Main Document    Page 11 of 40


                                                                   1           “Other Priority Claim” means a Claim against the Estate entitled to a priority under

                                                                   2   Bankruptcy Code section 507(a), excluding Administrative Claims and Priority Tax Claims.

                                                                   3           “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

                                                                   4           “Petition Date” means December 1, 2015, which is the date that the Debtor filed a voluntary

                                                                   5   petition for relief under Chapter 11 of the Bankruptcy Code.

                                                                   6           “Plan” means this Plan of Reorganization Proposed by Cloudbreak Entertainment, Inc., as it

                                                                   7   may be amended or modified from time to time.

                                                                   8           “Plan Proponent” means Cloudbreak Entertainment, Inc.

                                                                   9           “Plan Reserves” means a reserve established by the Reorganized Debtor for its post-

                                                                  10   Effective Date Operations (including payment of all operating expenses, legal, accounting and

                                                                  11   litigation expenses and tax payment) in an amount to be determined by the Reorganized Debtor in its
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   reasonable discretion, but not less than $250,000.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           “Postpetition” means the time after the Petition Date.
                                           ATTORNEYS AT LAW




                                                                  14           “Post Effective Date Cash Flow” means the cash flow of the Reorganized Debtor generated

                                                                  15   on and after the Effective Date.

                                                                  16           “Priority Tax Claim” means a Claim against the Estate entitled to priority against said

                                                                  17   Estate under Bankruptcy Code section 507(a)(8).

                                                                  18           “Pro Rata” means proportionately so that the ratio of (a) the amount of consideration

                                                                  19   distributed on account of an Allowed Claim to (b) the amount of the Allowed Claim is the same as

                                                                  20   the ratio of (x) the amount of consideration available for distribution on account of all Allowed

                                                                  21   Claims in the Class in which that Allowed Claim is included (or multiple Classes if expressly

                                                                  22   provided in the Plan) to (y) the amount of all Allowed Claims in that Class (or multiple Classes if

                                                                  23   expressly provided in the Plan).

                                                                  24           “Professional Fee Claim” means a Claim under Bankruptcy Code sections 326, 327, 328,

                                                                  25   330, 331, 503(b), 1103, or 1104 for compensation for services rendered or expenses incurred by any

                                                                  26   of the Professionals prior to the Effective Date.

                                                                  27

                                                                  28
                                                                                                                           10
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33             Desc
                                                                                                      Main Document    Page 12 of 40


                                                                   1           “Professional Fee Reserve” means a reserve established by the Reorganized Debtor for the

                                                                   2   payment of Allowed Professional Fee Claims.

                                                                   3           “Professionals” means the professionals (including, without limitation, attorneys,

                                                                   4   accountants, and other advisors and agents) employed by the Debtor, at the expense of the Estate

                                                                   5   pursuant to sections 327, 328, 363, 1103, or 1104 of the Bankruptcy Code.

                                                                   6           “Rejection Damage Claim” means a Claim for any obligations or damages arising under an

                                                                   7   unexpired real-property or personal-property lease or executory contract that the Estate reject under

                                                                   8   Bankruptcy Code section 365 or pursuant to the terms of this Plan.

                                                                   9           “Related Parties” means with respect to any person or entity, all of such person’s or entity’s

                                                                  10   direct or indirect subsidiaries, partnerships, management companies, current or former corporations

                                                                  11   or trusts, staff, shareholders, legal representatives, attorneys, accountants, financial advisors,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   insurers, heirs, executors, administrators, partners, guarantors, investors, trustees, parents,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   successors, assigns, managers, affiliates, employees, members, contractors, consultants, agents,
                                           ATTORNEYS AT LAW




                                                                  14   officers and directors, all and each in their respective personal and corporate capacities; provided,

                                                                  15   however, for the avoidance of doubt, the Debtor is not a Related Party of his Estate; a Related Party

                                                                  16   of the Debtor is not, by virtue of being a Related Party of the Debtor, a Related Party of the Estate.

                                                                  17           “Reorganized Debtor” means the Debtor, from and after the Effective Date, as reorganized

                                                                  18   pursuant to the Plan.

                                                                  19           “Riggs” means Conrad Riggs.

                                                                  20           “Schedules” means the respective Schedules of Assets and Liabilities and Statement of

                                                                  21   Financial Affairs of the Debtor that have been or may be filed pursuant to section 521 of the

                                                                  22   Bankruptcy Code, the Official Bankruptcy Forms and the Bankruptcy Rules, including any

                                                                  23   supplements or amendments thereto through the Confirmation Date.

                                                                  24           “Section 546 Deadline” means the last day for the deadline for the Debtor to commence

                                                                  25   actions under Bankruptcy Code § § 544, 546, 547, 548 or 553.

                                                                  26           “Secured Claim” means, pursuant to section 506 of the Bankruptcy Code, that portion of a

                                                                  27   Claim that is secured by a lien against property in which the Estate has an interest or that is subject

                                                                  28
                                                                                                                          11
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 13 of 40


                                                                   1   to setoff under Bankruptcy Code section 553. A Claim is a Secured Claim only to the extent of the

                                                                   2   value of the claimholder’s interest in the collateral securing the Claim or to the extent of the amount

                                                                   3   subject to setoff, whichever is applicable, and as determined under Bankruptcy Code section 506(a).

                                                                   4           “State Court Litigation” means the case Layne Leslie Britton v, Conrad Riggs, etc. et al.,

                                                                   5   Los Angeles Superior Court Case No. BC 496298.

                                                                   6           “Survivor Cash Flow” shall mean funds actually received by Cloudbreak on account of the

                                                                   7   television show “Survivor” pursuant to Section 3.a. of the MBP Settlement Agreement.

                                                                   8           “Tax Reimbursement Expenses” means payments to be made by the Reorganized Debtor

                                                                   9   to reimburse or compensate Riggs for payments made by him to taxing authorities on account of the

                                                                  10   Reorganized Debtor.

                                                                  11           “U.S. Trustee” means Peter C. Anderson, the United States Trustee for Region 16, Central
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   District of California, and/or any other Person acting on behalf of the Office of the United States
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Trustee.
                                           ATTORNEYS AT LAW




                                                                  14           “West” means Debra West (formerly Debra Riggs).

                                                                  15           “West Claim” means the Claims of Debra West arising from Riggs v. Riggs including but

                                                                  16   not limited to the Stipulated Judgment of Dissolution entered on November 3, 2009, the Further

                                                                  17   Stipulated Judgment executed in November 2011 and the Stipulation Re: Mark Burnett Production

                                                                  18   Settlement Proceeds; and Order executed in December 2013, which was filed with the Bankruptcy

                                                                  19   Court as proof of claim number 5-1 and arising prior to the Effective Date.

                                                                  20           “Riggs v. Riggs” means In re Debra Riggs, Petitioner and Conrad Riggs, Respondent in the

                                                                  21   Superior Court of the State of California for the County of Los Angeles (Case No. BD 469 087).

                                                                  22           “West Claim Objection” means the Debtor’s Motion for Order Disallowing Claim 5-1 of

                                                                  23   Debra West [Dkt. No. 169], filed by the Debtor in the Case.

                                                                  24           “West Initial Compromised Claim” means the sum of (a) $495,000; (b) an amount equal to

                                                                  25   fifty percent (50%) of seventy-five percent (75%) of the Apprentice Cash Flow that is received by

                                                                  26   Debtor on or after April 17, 2018 through the Effective Date; and (c) an amount equal to ten percent

                                                                  27

                                                                  28
                                                                                                                         12
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 14 of 40


                                                                   1   (10%) of sixty-five percent (65%) of the Survivor Cash Flow that is received by the Debtor on or

                                                                   2   after April 17, 2018 through the Effective Date.

                                                                   3           “West Post-Effective Date Compromised Claim” means the sum of (a) an amount equal to

                                                                   4   fifty percent (50%) of seventy-five percent (75%) of the Apprentice Cash Flow that is received by

                                                                   5   Debtor on or after the Effective Date; and (b) an amount equal to ten percent (10%) of sixty-five

                                                                   6   percent (65%) of the Survivor Cash Flow that is received by the Debtor on or after the Effective

                                                                   7   Date.

                                                                   8           “West Subordinated Compromised Amount” means the sum of (a) $65,000; and (b) an

                                                                   9   amount equal to five percent (5%) of sixty-five percent (65%) of the Survivor Cash Flow received

                                                                  10   by the Debtor or the Plan Trust on or after April 17, 2018.

                                                                  11                                                      II.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                       RULES OF INTERPRETATION
                                        LOS ANGELES, CALIFORNIA




                                                                  13           1.       The rules of construction in Bankruptcy Code section 102 apply to this Plan to the
                                           ATTORNEYS AT LAW




                                                                  14   extent not inconsistent with any other provision in this Article II.

                                                                  15           2.       Except as otherwise provided in the Plan, Bankruptcy Rule 9006(a) applies when

                                                                  16   computing any time period under the Plan.

                                                                  17           3.       A term that is used in this Plan and that is not defined in this Plan has the meaning

                                                                  18   attributed to that term, if any, in the Bankruptcy Code or the Bankruptcy Rules.

                                                                  19           4.       The definition given to any term or provision in the Plan supersedes and controls any

                                                                  20   different meaning that may be given to that term or provision in the Bankruptcy Code, the

                                                                  21   Bankruptcy Rules, or the Disclosure Statement.

                                                                  22           5.       Whenever it is appropriate from the context, each term, whether stated in the singular

                                                                  23   or the plural, includes both the singular and the plural.

                                                                  24           6.       Any reference to a document or instrument being in a particular form or on particular

                                                                  25   terms means that the document or instrument will be substantially in that form or on those terms. No

                                                                  26   material change to the form or terms may be made after the Confirmation Date without the consent

                                                                  27   of any party materially affected.

                                                                  28
                                                                                                                          13
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33              Desc
                                                                                                      Main Document    Page 15 of 40


                                                                   1           7.       Any reference to an existing document means the document as it has been, or may be,

                                                                   2   amended or supplemented.

                                                                   3           8.       Unless otherwise indicated, the phrase “under the Plan” and the words “herein” and

                                                                   4   “hereto” and similar words or phrases refer to this Plan in its entirety rather than to only a particular

                                                                   5   portion of the Plan.

                                                                   6           9.       Unless otherwise specified, all references to articles, sections, clauses or exhibits are

                                                                   7   references to this Plan’s articles, sections, clauses or exhibits.

                                                                   8           10.      Section captions and headings are used only as convenient references and do not

                                                                   9   affect the Plan’s meaning.

                                                                  10                                                      III.

                                                                  11                                            PLAN OBJECTIVES
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           The Plan contemplates the payment of all Claims in accordance with the Plan from Available
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Effective Date Cash and Available Post-Effective Date Cash Flow. All Claims and Interests are
                                           ATTORNEYS AT LAW




                                                                  14   unimpaired. All Allowed Administrative Claims, Allowed Priority Claims, and Allowed Other

                                                                  15   General Unsecured Claims (Class 3) will be paid on the Effective Date, or as soon thereafter as

                                                                  16   reasonably practicable. The Plan Reserve will also be funded on the Effective Date. The Britton

                                                                  17   Claim shall receive Cash in an amount equal to the Allowed Britton Claim, as determined by a Final

                                                                  18   Order entered in the State Court Litigation, as soon as reasonably practicable after the Britton Claim

                                                                  19   becomes an Allowed Britton Claim, with recourse solely from the Britton Reserves.

                                                                  20                                         IV.
                                                                                       METHOD OF CLASSIFICATION OF CLAIMS AND INTERESTS;
                                                                  21                                 GENERAL PROVISIONS
                                                                  22           A.       General Rules of Classification
                                                                  23           The Plan divides Creditors into Classes based on their legal rights and interests, and provides
                                                                  24   for the satisfaction of Claims and, if applicable, Interests from the remaining Assets in the Estate.
                                                                  25   This section classifies Claims, except for Administrative Claims, Priority Tax Claims, and
                                                                  26   Professional Fee Claims, which are not classified, for all purposes, including voting, confirmation,
                                                                  27

                                                                  28
                                                                                                                            14
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33             Desc
                                                                                                      Main Document    Page 16 of 40


                                                                   1   and distributions under the Plan. A Claim is classified in a particular Class only to the extent that the

                                                                   2   Claim falls within the Class description.

                                                                   3           B.       Holder of Claims Entitled to Vote

                                                                   4           Pursuant to the Bankruptcy Code, only Classes of Claims that are “impaired” (as defined in
                                                                   5   section 1124 of the Bankruptcy Code) under the Plan are entitled to vote to accept or reject the Plan.
                                                                   6   A Class is impaired if the legal, equitable, or contractual rights to which the Claims of that Class
                                                                   7   entitled the Holders of such Claims are modified, other than by curing defaults and reinstating the
                                                                   8   debt.    Classes of Claims that are not impaired are not entitled to vote on the Plan and are
                                                                   9   conclusively presumed to have accepted the Plan.
                                                                  10           All Classes of Claims in the Plan are unimpaired and shall be deemed to have accepted the
                                                                  11   Plan.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           C.       Administrative Claims, Priority Tax Claims, and Professional Fee Claims
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                               Administrative Claims, Priority Tax Claims, and Professional Fee Claims have not been
                                                                  14   classified and are excluded from the Classes set forth in Article V of the Plan in accordance with
                                                                  15   section 1123(a)(1) of the Bankruptcy Code.
                                                                  16                                                     V.
                                                                  17                                 TREATMENT OF CLAIMS AND INTERESTS
                                                                  18           The following tables summarize the classification and treatment of the Classes of Claims
                                                                  19   under this Plan:
                                                                  20      Class              Description              Impaired/Unimpaired         Voting Status
                                                                  21      Class 1            Other Priority Claims    Unimpaired                  Deemed to Accept
                                                                          Class 2            Secured Claims           Unimpaired                  Deemed to Accept
                                                                  22      Class 3            Other General            Unimpaired                  Deemed to Accept
                                                                                             Unsecured Claims
                                                                  23      Class 4            West Claim               Unimpaired                  Deemed to Accept
                                                                          Class 5            Britton Claim            Unimpaired                  Deemed to Accept
                                                                  24      Class 6            Interest Holder          Unimpaired                  Deemed to Accept

                                                                  25           The treatment in this Plan is on account of the legal, contractual, and equitable rights that
                                                                  26   each holder of an Allowed Claim or Interest may have in or against the Debtor and his respective
                                                                  27   property. This treatment supersedes and replaces any agreements or rights those holders have in or
                                                                  28
                                                                                                                          15
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33          Desc
                                                                                                      Main Document    Page 17 of 40


                                                                   1   against the Debtor and his respective property. All Distributions under the Plan will be tendered to

                                                                   2   the entity holding the Allowed Claim. EXCEPT AS SPECIFICALLY SET FORTH IN THIS

                                                                   3   PLAN, NO DISTRIBUTIONS WILL BE MADE AND NO RIGHTS WILL BE RETAINED

                                                                   4   ON ACCOUNT OF ANY CLAIM THAT IS NOT AN ALLOWED CLAIM.

                                                                   5           A.       Allowance of Unclassified Claims (Administrative Claims, Priority Tax Claims,
                                                                                        and Professional Fee Claims)
                                                                   6

                                                                   7           Entities that hold Administrative Claims and that do not timely file and serve a proof of

                                                                   8   Administrative Claim or a motion or application seeking payment in accordance with this Article V

                                                                   9   will be forever barred from asserting those Administrative Claims against the Debtor or the Estate.

                                                                  10                    1.       Allowed Administrative Claims
                                                                               To be eligible to receive distributions under the Plan on account of an Administrative Claim
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       (other than a Professional Fee Claim and statutory fees due to the Office of the United States
                                                                  12
                                                                       Trustee, or as otherwise provided under Bankruptcy Code section 503(b)(1)(D)) that is not otherwise
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       allowed by the Plan, an Administrative Claim must be filed with the Bankruptcy Court so as to be
                                                                  14
                                                                       received on or before the Administrative Claim Bar Date, or such other date as may be agreed to by
                                                                  15
                                                                       the Reorganized Debtor. Any Holder of an Administrative Claim that does not assert such Claim in
                                                                  16
                                                                       accordance with this Article V or other Order of the Bankruptcy Court shall have its Administrative
                                                                  17
                                                                       Claim be deemed Disallowed under this Plan and be forever barred from asserting such Claim
                                                                  18
                                                                       against the Debtor, the Estate, or any of their assets or property.       Any such Claim shall be
                                                                  19
                                                                       Disallowed and the holder thereof shall be enjoined from commencing or continuing any action,
                                                                  20
                                                                       employment of process or act to collect, offset, recoup or recover such Claim.
                                                                  21
                                                                                        2.       Allowed Professional Fee Claims
                                                                  22

                                                                  23           A Professional Fee Claim for the period from the Petition Date through the Effective Date for

                                                                  24   services rendered on behalf of the Debtor’s Estate will be allowed only if (a) the Professional

                                                                  25   requesting compensation files and serves a properly noticed fee application by no later than forty-

                                                                  26   five (45) days after the Effective Date; and (b) the Bankruptcy Court allows the Claim pursuant to a

                                                                  27   Final Order.

                                                                  28
                                                                                                                        16
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33             Desc
                                                                                                      Main Document    Page 18 of 40


                                                                   1                    3.       Allowed Priority Tax Claims
                                                                   2           To be eligible to receive distributions under the Plan on account of a Priority Tax Claim, the

                                                                   3   Priority Tax Claim must be a scheduled Claim or a proof of Claim must be filed with the Bankruptcy

                                                                   4   Court so as to be received on or before the Claims Bar Date, or such other date as may be agreed to

                                                                   5   by the Reorganized Debtor. Any holder of a Priority Tax Claim that does not assert such Claim in

                                                                   6   accordance with Article V of the Plan shall have its Claim be deemed Disallowed under this Plan

                                                                   7   and be forever barred from asserting such Claim against the Debtor and Estate or any of their assets

                                                                   8   or property. Any such Claim shall be Disallowed and the holder thereof shall be enjoined from

                                                                   9   commencing or continuing any action, employment of process or act to collect, offset, recoup or

                                                                  10   recover such Claim.

                                                                  11           B.       Treatment of Unclassified Claims
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                        (Administrative and Priority Tax Claims)
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13                    1.       Administrative Claims including Allowed Professional Fee Claims
                                           ATTORNEYS AT LAW




                                                                  14           Except to the extent the Holder of an Allowed Administrative Claim agrees otherwise, each

                                                                  15   Holder of an Allowed Administrative Claim shall be paid in respect of such Allowed Claim the full

                                                                  16   amount thereof, without interest, in Cash, as soon as practicable after funds become available

                                                                  17   (a) after the later of (i) the Effective Date or (ii) ten (10) Business Days after the date on which such

                                                                  18   Claim becomes an Allowed Administrative Claim; or (b) if the Claim represents an obligation

                                                                  19   incurred in the ordinary course of business or under a particular agreement with the Debtor, payment

                                                                  20   in the ordinary course in accordance with the terms of the particular transaction and/or applicable

                                                                  21   agreement.

                                                                  22                    2.       Priority Tax Claims

                                                                  23           Each Holder of an Allowed Priority Tax Claim will be paid in respect of such Allowed

                                                                  24   Priority Tax Claim either (a) the full amount thereof, without postpetition interest or penalty, in

                                                                  25   Cash, as soon as practicable after funds become available (a) after the later of (i) the Effective Date

                                                                  26   or (ii) ten (10) Business Days after the date on which such Claim becomes an Allowed Priority Tax

                                                                  27   Claim (provided that if such payment is made after the Effective Date, post-Effective-Date interest

                                                                  28
                                                                                                                          17
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33           Desc
                                                                                                      Main Document    Page 19 of 40


                                                                   1   shall be paid at the applicable statutory rate in accordance with Bankruptcy Code section 511); or

                                                                   2   (b) such lesser amount as to which the Holder of an Allowed Priority Tax Claim and the

                                                                   3   Reorganized Debtor might otherwise agree.

                                                                   4           C.       Classification and Treatment of All Other Priority Claims (Class 1)
                                                                   5           Classification: Class 1 consists of Other Priority Claims against the Debtor.
                                                                   6           Treatment: Holders of Claims in this Class are unimpaired under the Plan and deemed to
                                                                   7   accept the Plan.
                                                                   8           Each Holder of an Allowed Class 1 Claim shall receive (a) payment in full in Cash as soon as
                                                                   9   practicable after funds become available after the later of (i) the Effective Date, or (ii) ten (10)
                                                                  10   Business Days after the date on which such Claim becomes an Allowed Claim; or (b) if applicable,
                                                                  11   payment in the ordinary course in accordance with the terms of the particular transaction and/or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   applicable agreements; or (c) as otherwise agreed by the Holder of such Allowed Claim.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                               D.       Classification and Treatment of Secured Claims (Class 2)
                                                                  14           Classification: Class 2 consists of Secured Claims against the Debtor, if any. To the extent
                                                                  15   there are any Claims in this Class, each such Claim shall be deemed to be a separate subclass (e.g.,
                                                                  16   Class 2A, Class 2B, Class 2C, etc.).
                                                                  17           Treatment: Holders of Claims in Class 2 are unimpaired under the Plan and deemed to
                                                                  18   accept the Plan. The Holder of any Allowed Secured Claim shall be treated strictly in accordance
                                                                  19   with, and as required by Bankruptcy Code § 1124.
                                                                  20
                                                                               E.       Classification and Treatment of Other General Unsecured Claims (Class 3)
                                                                  21           Classification: Class 3 consists of Other General Unsecured Claims against the Debtor.
                                                                  22           Treatment: Holders of Claims in this Class are unimpaired under the Plan and deemed to
                                                                  23   accept the Plan. Except as otherwise agreed by the Holder of an Allowed Class 3 Claim and the
                                                                  24   Debtor, each Holder of an Allowed Class 3 Claim shall receive, as soon as practicable after funds
                                                                  25   become available, after the later of (i) the Effective Date, and (ii) ten (10) Business Days after the
                                                                  26   date on which such Claim becomes an Allowed Claim, in full and final satisfaction of the Creditor’s
                                                                  27   Claim, Cash equal to 100% of the Allowed amount of such Claim, plus interest accruing from the
                                                                  28
                                                                                                                        18
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33          Desc
                                                                                                      Main Document    Page 20 of 40


                                                                   1   Petition Date in the amount determined by the Court as necessary to unimpair the Claim, and no

                                                                   2   such Holder will be entitled to any future distribution from the Estate.

                                                                   3           F.       Classification and Treatment of the West Claim (Class 4)
                                                                   4           Classification: The Holder of the Class 4 Claim is unimpaired under the Plan and deemed to
                                                                   5   accept the Plan. Class 4 consists of the West Claim.
                                                                   6           Treatment: The West Claim shall be entitled to one of the following two alternative
                                                                   7   treatments:
                                                                   8           (i)      Alternative 1: Based upon the Debtor’s defenses to the West Claim set forth in the
                                                                   9   West Claim Objection, the West Claim shall be treated as a Disallowed Claim and shall receive no
                                                                  10   distributions from the Estate.
                                                                  11           (ii)     Alternative 2:    Subject to the consent of Britton, the West Claim shall be deemed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Allowed and entitled to the below treatment, or such other treatment as is agreed to by the Debtor,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Britton, and West, in full and final satisfaction thereof:
                                           ATTORNEYS AT LAW




                                                                  14           (A)      That portion of the West Claim comprising only amounts due and payable to the
                                                                  15   Holder of said Claim as of the Effective Date, (said portion of such Allowed Class 4 Claim referred
                                                                  16   to herein as the “Allowed Class 4(a) Claim”): The Holder of the Allowed Class 4(a) Claim shall
                                                                  17   receive Cash in the amount of the West Initial Compromised Claim on the Effective Date, or as soon
                                                                  18   thereafter as reasonably practicable.
                                                                  19           (B)      That portion of the West Claim comprising only amounts that first become due and
                                                                  20   payable to the Holder of said Claim after the Effective Date (said portion of such Allowed Class 4
                                                                  21   Claim referred to herein as the “Allowed Class 4(b) Claim”): The Holder of the Allowed Class 4(b)
                                                                  22   Claim shall receive payment on account of such claim equal to the amount of the West Post-
                                                                  23   Effective Date Compromised Claim as and when Survivor Cash Flow or Apprentice Cash Flow is
                                                                  24   actually received by the Reorganized Debtor after the Effective Date.
                                                                  25           (C)      After the Britton Initial Reserve has been funded in its entirety, the Holder of the
                                                                  26   Allowed Class 4(a) Claim and Allowed Class 4(b) Claim shall receive Cash in the amount of the
                                                                  27   West Subordinated Compromised Amount from Available Post-Effective Date Cash Flow.
                                                                  28
                                                                                                                           19
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33           Desc
                                                                                                      Main Document    Page 21 of 40


                                                                   1           (D)      The Debtor and Debtor’s Estate release any and all Causes of Action against West

                                                                   2   and any West Related Parties, including without limitation Liberty Ranch Holdings, LLC.

                                                                   3           If West is to receive any distributions under the Plan with the consent of Britton, the amount

                                                                   4   of the Britton Reserves and the Plan Reserve will be adjusted, by agreement by and among the

                                                                   5   Debtor, West and Britton.

                                                                   6           G.       Classification and Treatment of Britton Claim (Class 5)
                                                                   7
                                                                               Classification: Class 5 consists of the Britton Claim.
                                                                   8
                                                                               Treatment: The Holder of the Class 5 Claim is unimpaired under the Plan and deemed to
                                                                   9
                                                                       accept the Plan.
                                                                  10
                                                                               Said Holder shall receive Cash in an amount equal to the Allowed Britton Claim, as
                                                                  11
                                                                       determined by a Final Order entered in the State Court Litigation, as soon as reasonably practicable
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       after the Britton Claim becomes an Allowed Britton Claim. Payment on account of the Allowed
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       Britton claim shall be made from the Britton Reserves, and payment thereof shall be with recourse
                                                                  14
                                                                       only to the Britton Reserves, provided, however, that if the amount of the Allowed Britton Claim is
                                                                  15
                                                                       greater than the then current balance of the Britton Reserves at the time of allowance, the Holder of
                                                                  16
                                                                       the Allowed Britton Claim shall also receive quarterly payments equal to Available Post Effective
                                                                  17
                                                                       Date cash generated after allowance of such Claim until the Allowed Britton Claim is paid in full.
                                                                  18
                                                                               H.       Classification and Treatment of Interest (Class 6)
                                                                  19
                                                                               Classification: Class 6 consists of the Interest in the Debtor, held 100% by Conrad Riggs.
                                                                  20
                                                                               Treatment: The Holder of the Class 6 Interest shall be unimpaired under the Plan, as
                                                                  21
                                                                       provided for, and required by Bankruptcy Code § 1124.
                                                                  22
                                                                                                                       VI.
                                                                  23
                                                                                                 MEANS FOR IMPLEMENTATION OF THE PLAN
                                                                  24

                                                                  25           A.       Continuation of the Estate and Vesting of Assets
                                                                               Notwithstanding Bankruptcy Code section 1141(b), on and as of the Effective Date, the
                                                                  26
                                                                       Assets shall revest in the Reorganized Debtor, as the representative of the Estate, which Estate shall
                                                                  27
                                                                       remain in existence until all Distributions under the Plan have been made.
                                                                  28
                                                                                                                         20
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33               Desc
                                                                                                      Main Document    Page 22 of 40


                                                                   1           As of the Effective Date, all Assets vested in the Estate shall be free and clear of all Claims,

                                                                   2   Liens, and interests except as otherwise specifically provided in the Plan or in the Confirmation

                                                                   3   Order. The Reorganized Debtor shall make Distributions in accordance with the Plan.

                                                                   4           B.        The Source of Distributions

                                                                   5           The source of all Distributions and payments under this Plan will be the Effective Date Cash

                                                                   6   and the Post-Effective Date Cash Flow.

                                                                   7           C.        Rights, Powers, Remedies and Responsibilities of Reorganized Debtor

                                                                   8           The Reorganized Debtor shall be the exclusive representative of the Estate on and after the

                                                                   9   Effective Date and shall be vested with all of the rights, powers, interests and privileges of the

                                                                  10   Debtor as of the Effective Date.

                                                                  11           The powers and authority of Reorganized Debtor shall include, without limitation, other than
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   as provided in the Plan, the power to do the following without further order, approval or notice
                                        LOS ANGELES, CALIFORNIA




                                                                  13   unless expressly required otherwise under the Plan:
                                           ATTORNEYS AT LAW




                                                                  14                  (i)        invest and withdraw funds of the Estate, make distributions, incur obligations

                                                                  15   for reasonable and necessary expenses in liquidating and converting any remaining Assets of the

                                                                  16   Estate to Cash, and pay taxes and other obligations owed by the Estate from funds held by the

                                                                  17   Reorganized Debtor in accordance with the Plan;

                                                                  18                 (ii)        perform all of the obligations and agreements of the Reorganized Debtor

                                                                  19   provided for in the Plan;

                                                                  20                (iii)        protect and enforce the rights to the Assets by any method deemed appropriate

                                                                  21   including, without limitation, by judicial proceedings or pursuant to any applicable bankruptcy,

                                                                  22   insolvency, moratorium or similar law and general principles of equity;

                                                                  23                (iv)         perform the duties, exercise the powers, and assert the rights of a trustee under

                                                                  24   sections 704 and 1106 of the Bankruptcy Code, including, without limitation, commencing,

                                                                  25   prosecuting or settling Causes of Action, enforcing contracts, and asserting claims, defenses, offsets

                                                                  26   and privileges;

                                                                  27

                                                                  28
                                                                                                                            21
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33             Desc
                                                                                                      Main Document    Page 23 of 40


                                                                   1                 (v)         determine, satisfy, object to and estimate any and all claims or liabilities

                                                                   2   created, incurred or assumed by the Estate;

                                                                   3                (vi)         pay all expenses, including Plan Expenses, and make all other payments

                                                                   4   relating to the Estate;

                                                                   5               (vii)         establish, keep and maintain the Plan Reserves, including Plan Reserves for

                                                                   6   the benefit of the Disputed Claims;

                                                                   7              (viii)         account separately for Plan Reserves for each Disputed Claim until the Claim

                                                                   8   is an Allowed Claim or Disallowed Claim;

                                                                   9                (ix)         except as otherwise provided in the Plan, in the discretion of the Reorganized

                                                                  10   Debtor, set off against any Claim (and the payments or other distributions to be made pursuant to the

                                                                  11   Plan with respect to such Claims) any Cause of Action comprising Assets against the Holder of such
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Claim, but neither the failure to so set off any Cause of Action nor the allowance of any Claim shall
                                        LOS ANGELES, CALIFORNIA




                                                                  13   constitute a waiver or release by the Estate or Reorganized Debtor of any Cause of Action
                                           ATTORNEYS AT LAW




                                                                  14   constituting Assets;

                                                                  15                 (x)         market, negotiate, enter into and perform agreements for the sale or other

                                                                  16   disposition of the Assets;

                                                                  17                (xi)         prepare, or have prepared, and file with the appropriate taxing authority on

                                                                  18   behalf of the Estate any and all tax and information returns with respect to the Estate and

                                                                  19   implementation of the Plan (including, without limitation, United States federal, state, local or

                                                                  20   foreign tax or information returns, if any, required to be filed by the Estate) and pay taxes properly

                                                                  21   payable by the Estate, if any, and cause all taxes payable by the Estate, if any, to be paid exclusively

                                                                  22   out of the applicable assets;

                                                                  23               (xii)         maintain and preserve the originals of any and all instruments and documents

                                                                  24   pertaining to the Assets;

                                                                  25              (xiii)         take any of the foregoing actions, and execute any documents relating thereto,

                                                                  26   in the Reorganized Debtor’s own name, on behalf of the Estate (including but not limited to all

                                                                  27   settlement agreements);

                                                                  28
                                                                                                                           22
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33             Desc
                                                                                                      Main Document    Page 24 of 40


                                                                   1               (xiv)         exercise and perform the rights, powers and duties held by the Estate,

                                                                   2   including, without limitation, the authority under section 1123(b)(3) of the Bankruptcy Code, to

                                                                   3   provide for the prosecution, settlement, adjustment, retention and enforcement of claims and

                                                                   4   interests of the Estate, including but not limited to the prosecution and settlement of the Causes of

                                                                   5   Action, and the authority to exercise all rights and powers under sections 506(c), 544-551, 1106,

                                                                   6   1107 and 1108 of the Bankruptcy Code;

                                                                   7               (xv)          engage employees and professionals to assist the Reorganized Debtor with

                                                                   8   respect to its responsibilities;

                                                                   9               (xvi)         prosecute, compromise and/or settle claims and Causes of Action and

                                                                  10   objections to Claims on behalf of the Estate;

                                                                  11              (xvii)         appear on behalf of and represent the Estate in all proceedings in the Chapter
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   11 Case (in all events the Reorganized Debtor shall succeed the Debtor in respect to any such
                                        LOS ANGELES, CALIFORNIA




                                                                  13   proceedings as of the Effective Date);
                                           ATTORNEYS AT LAW




                                                                  14             (xviii)         in the Reorganized Debtor’s discretion, pursue, collect and liquidate any

                                                                  15   remaining Assets of the Estate, and provide for the Distributions therefrom in accordance with the

                                                                  16   provisions of the Plan;

                                                                  17               (xix)         manage the continued liquidation of the Estate’s Assets, and to otherwise

                                                                  18   administer the Estate;

                                                                  19               (xx)          stand in the shoes of the Debtor and assert or waive the attorney client

                                                                  20   privilege and other privileges between the Debtor and his or its professionals, with respect to any

                                                                  21   matter affecting Assets;

                                                                  22               (xxi)         enforce all agreements entered into by the Debtor and all orders entered

                                                                  23   relating thereto;

                                                                  24              (xxii)         execute and file documents and take all other actions as it deems appropriate

                                                                  25   in his or her discretion relating to the dissolution of corporate entities in which the Estate has a

                                                                  26   controlling interest; and

                                                                  27

                                                                  28
                                                                                                                           23
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 25 of 40


                                                                   1             (xxiii)         exercise such other powers and authority as may be vested in or assumed by

                                                                   2   the Reorganized Debtor by any Final Order, or as may be necessary and proper to carry out the

                                                                   3   provisions of the Plan; provided, however, that such other powers and authority are not inconsistent

                                                                   4   with the Plan.

                                                                   5           D.       Retention and Compensation of Professionals
                                                                   6
                                                                               The Reorganized Debtor may, without further order of the Bankruptcy Court, employ various
                                                                   7
                                                                       professionals, including, but not limited to, counsel, consultants, and financial advisors, as necessary
                                                                   8
                                                                       to assist it in fulfilling its obligations under the Plan, and on whatever fee arrangement the
                                                                   9
                                                                       Reorganized Debtor deems appropriate, including, without limitation, contingency fee arrangements.
                                                                  10
                                                                       The Reorganized Debtor may employ professionals that were previously employed by the Debtor.
                                                                  11
                                                                               To the extent there are sufficient available funds, the Reorganized Debtor shall include in the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       reserve(s) created for Plan Expenses reasonably sufficient Cash to cover the reasonably foreseeable
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       fees and expenses of such professionals incurred, or to be incurred, after the Effective Date.
                                                                  14           E.       Provision for Treatment of Disputed Claims
                                                                  15           The Reorganized Debtor shall have the exclusive right to object, on the behalf of the Estate,
                                                                  16   to the allowance of Claims filed with the Bankruptcy Court with respect to which the liability is
                                                                  17   disputed in whole or in part.      The Reorganized Debtor reserves the right to contest any interested
                                                                  18   party’s asserted standing to object to Claims. All objections must be filed within 180 days of the
                                                                  19   Effective Date and may be litigated to Final Order; provided, however, that the Reorganized Debtor
                                                                  20   may compromise and settle any objection to Claims without the approval of the Bankruptcy Court.
                                                                  21   At such time as a Disputed Claim is resolved by Final Order and is Allowed or is settled by the
                                                                  22   Reorganized Debtor, the Holder thereof will receive, as soon as practicable thereafter, the
                                                                  23   Distributions to which such Holder is then entitled under the Plan.
                                                                  24           The Reorganized Debtor shall account separately for Plan Reserves for each Disputed Claim
                                                                  25   until the Claim is an Allowed Claim or Disallowed Claim (each a “Disputed Claim Reserve”). If a
                                                                  26   Disputed Claim becomes an Allowed Claim, then the Holder of such Claim shall be paid solely from
                                                                  27   its particular Disputed Claim Reserve, and in the event that there may be insufficient Cash in such
                                                                  28
                                                                                                                          24
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33             Desc
                                                                                                      Main Document    Page 26 of 40


                                                                   1   Disputed Claim Reserve, then the Holder of such Allowed Claim shall have no recourse against any

                                                                   2   other Assets of the Estate.

                                                                   3           F.       Distribution of Property Under the Plan
                                                                   4                    1.       Manner of Cash Payments
                                                                   5           Cash payments to domestic Holders of Allowed Claims will be denominated in U.S. dollars
                                                                   6   and will be made by checks drawn on a domestic bank selected by the Reorganized Debtor or, at the
                                                                   7   Reorganized Debtor’s option, by wire transfer from a domestic bank. Cash payments to foreign
                                                                   8   Holders of Allowed Claims, if any, may be paid, at the Reorganized Debtor’s option, either in the
                                                                   9   same manner as payments to domestic entities or in any funds and by any means that are necessary
                                                                  10   or customary in the particular foreign jurisdiction.
                                                                  11                    2.       Setoff and Recoupment
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN, THE
                                        LOS ANGELES, CALIFORNIA




                                                                  13   REORGANIZED DEBTOR, ON BEHALF OF THE ESTATE, MAY SET OFF, RECOUP, OR
                                           ATTORNEYS AT LAW




                                                                  14   WITHHOLD AGAINST THE DISTRIBUTIONS TO BE MADE ON ACCOUNT OF ANY

                                                                  15   ALLOWED CLAIM, ANY CLAIMS THAT THE DEBTOR OR THE ESTATE MAY HAVE

                                                                  16   AGAINST THE ENTITY HOLDING THE ALLOWED CLAIM.                              THE ESTATE AND THE

                                                                  17   REORGANIZED DEBTOR WILL NOT WAIVE OR RELEASE ANY CLAIM AGAINST THOSE

                                                                  18   ENTITIES BY FAILING TO EFFECT SUCH A SETOFF OR RECOUPMENT; BY ALLOWING

                                                                  19   ANY CLAIM AGAINST THE DEBTOR OR THE ESTATE; OR BY MAKING A

                                                                  20   DISTRIBUTION ON ACCOUNT OF AN ALLOWED CLAIM.

                                                                  21                    3.       No De Minimis Distributions

                                                                  22           Notwithstanding anything to the contrary in this Plan, no cash payment of less than $50 will

                                                                  23   be made by the Reorganized Debtor to any Holder of an Allowed Claim. No consideration will be

                                                                  24   provided in lieu of the de minimis distributions that are not made under this Article. Allowed Claims

                                                                  25   that are entitled to a Pro Rata distribution of less than $50 shall continue to accrue until such time as

                                                                  26   the Pro Rata distribution on account of such Claim will be $50 or more.

                                                                  27

                                                                  28
                                                                                                                          25
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33                 Desc
                                                                                                      Main Document    Page 27 of 40


                                                                   1                    4.       No Distributions With Respect to Disputed Claims
                                                                   2           Notwithstanding any other Plan provision, distributions will be made on account of a

                                                                   3   Disputed Claim only after, and only to the extent that, the Disputed Claim becomes an Allowed

                                                                   4   Claim or is deemed to be an Allowed Claim for Distribution purposes.

                                                                   5                    5.       Undeliverable, Unclaimed Non-Negotiated Distributions
                                                                   6           Distributions to Holders of Allowed Claims will initially be made by mail as follows:
                                                                   7           (a)      distributions will be sent to the address, if any, set forth on a filed proof of Claim as
                                                                   8                    amended by any written notice of address change received by the Reorganized Debtor
                                                                   9                    no later than ten (10) Business Days prior to the date of any Distribution;
                                                                  10           (b)      if no such address is available, distributions will be sent to the address set forth on the
                                                                  11                    Schedules; or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           (c)      if no address is available by the foregoing means (b) and (c), distributions will be sent
                                        LOS ANGELES, CALIFORNIA




                                                                  13                    to the address set forth in the Debtor’s records that are in the Reorganized Debtor’s
                                           ATTORNEYS AT LAW




                                                                  14                    possession, if and to the extent that the Reorganized Debtor believes such records to
                                                                  15                    be reliable.
                                                                  16           If no address is available through any of the foregoing means, the Distribution will be
                                                                  17   deemed to be undeliverable.          If a Distribution is returned to the Reorganized Debtor as an
                                                                  18   undeliverable Distribution or is deemed to be an undeliverable Distribution, the Reorganized Debtor
                                                                  19   shall make no further Distribution to the entity holding the Claim on which the Distribution is being
                                                                  20   made unless and until the Reorganized Debtor is timely notified in writing of that entity’s current
                                                                  21   address. Subject to the following paragraph, until they become deliverable, the Reorganized Debtor
                                                                  22   will create one or more reserves for undeliverable Distributions for the benefit of the entities entitled
                                                                  23   to the Distributions.         These entities will not be entitled to any interest on account of the
                                                                  24   undeliverable Distributions.
                                                                  25           Any Beneficiary that is otherwise entitled to an undeliverable Distribution and that does not,
                                                                  26   within forty-five (45) days after a Distribution is returned to the Reorganized Debtor as
                                                                  27   undeliverable, or is deemed to be an undeliverable Distribution, provide the Reorganized Debtor
                                                                  28
                                                                                                                            26
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33             Desc
                                                                                                      Main Document    Page 28 of 40


                                                                   1   with a written notice asserting its claim to that undeliverable Distribution and setting forth a current,

                                                                   2   deliverable address will be deemed to waive any claim to such undeliverable Distribution and will be

                                                                   3   forever barred from receiving such undeliverable Distribution or asserting any Claim against the

                                                                   4   Debtor, the Estate, or their respective property, or the Reorganized Debtor. Any undeliverable

                                                                   5   Distributions that are not claimed under this Section will become Available Cash. Nothing in the

                                                                   6   Plan requires the Reorganized Debtor to attempt to locate any entity holding an Allowed Claim and

                                                                   7   whose Distribution is undeliverable.

                                                                   8           If an instrument delivered as a Distribution to a Beneficiary is not negotiated within one

                                                                   9   hundred and twenty (120) days after such instrument was sent to the Beneficiary, then the instrument

                                                                  10   shall be null and void, the Beneficiary shall be deemed to have waived such Distribution, and it shall

                                                                  11   become Available Cash.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                    VII.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                               LITIGATION
                                           ATTORNEYS AT LAW




                                                                  14           The Reorganized Debtor, on behalf of the Estate, shall retain, and may exclusively enforce,

                                                                  15   any and all such claims, rights or Causes of Action, whether arising before or after the Petition Date,

                                                                  16   in any court or other tribunal, including, without limitation, any bankruptcy court adversary

                                                                  17   proceeding filed in the Chapter 11 Case. The Reorganized Debtor shall have the exclusive right,

                                                                  18   authority, and discretion to institute, prosecute, abandon, settle, or compromise any and all such

                                                                  19   claims, rights and Causes of Action without seeking Bankruptcy Court approval. With respect to

                                                                  20   any matter affecting any Assets, the Reorganized Debtor stands in the place of the Debtor and the

                                                                  21   Estate, and may take such actions in their names without the need to intervene in, amend any

                                                                  22   pending actions or obtain any further order of the Bankruptcy Court. It is anticipated that on and

                                                                  23   after the Effective Date, the Reorganized Debtor will focus on evaluating and prosecuting Causes of

                                                                  24   Action, objecting to certain Claims and, to the extent applicable, asserting rights of setoff,

                                                                  25   counterclaim or recoupment.

                                                                  26           The Reorganized Debtor is authorized to exercise and perform the rights, powers and duties

                                                                  27   held by the Estate, including, without limitation, the authority under Bankruptcy Code section

                                                                  28
                                                                                                                          27
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33         Desc
                                                                                                      Main Document    Page 29 of 40


                                                                   1   1123(b)(3) to provide for the settlement, adjustment, retention and enforcement of claims and

                                                                   2   interests of the Estate, including, but not limited to all Causes of Action.

                                                                   3           Unless a claim or Cause of Action against a person or entity is expressly waived,

                                                                   4   relinquished, released, compromised, or settled in the Plan or any Final Order, the Reorganized

                                                                   5   Debtor, on behalf of the Estate, expressly reserves such claim or Cause of Action for later

                                                                   6   adjudication (including, without limitation, claims and Causes of Action which the Reorganized

                                                                   7   Debtor, , the Debtor or the Creditors’ Committee may presently be unaware, or which may arise or

                                                                   8   exist by reason of additional facts or circumstances unknown at this time, or facts or circumstances

                                                                   9   which may change or be different from those now believed to exist) and, therefore, no preclusion

                                                                  10   doctrine, including, without limitation, the doctrines of res judicata, collateral estoppel, issue

                                                                  11   preclusion, claim preclusion, waiver, estoppel (judicial, equitable, or otherwise), or laches shall
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   apply to such claims or Causes of Action upon, or after, the Confirmation or consummation of the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Plan based on the Disclosure Statement, the Plan, or the Confirmation Order, except where such
                                           ATTORNEYS AT LAW




                                                                  14   claims or Causes of Action have been released in the Plan or other Final Order.

                                                                  15           THE REORGANIZED DEBTOR WILL MAKE THE DECISION OF WHETHER OR NOT

                                                                  16   TO PURSUE ANY CAUSES OF ACTION AND TO SETTLE OR NOT SETTLE CAUSES OF

                                                                  17   ACTION.        THIS DECISION WILL BE BASED UPON THE REORGANIZED DEBTOR’S

                                                                  18   REVIEW OF THE MERITS OF THE VARIOUS CAUSES OF ACTION AS WELL AS THE

                                                                  19   COSTS REQUIRED TO PROSECUTE SUCH CAUSES OF ACTION. THE REORGANIZED

                                                                  20   DEBTOR MAY SEEK TO RETAIN COUNSEL AND/OR OTHER ADVISORS TO PROSECUTE

                                                                  21   SOME OR ALL OF SUCH CAUSES OF ACTION, MAY SEEK TO FINANCE ANY COSTS

                                                                  22   RELATING TO THE PROSECUTION OF SUCH LITIGATION OR MAY DECIDE NOT TO

                                                                  23   PURSUE SUCH CAUSES OF ACTION AT ALL. THE REORGANIZED DEBTOR AND ITS

                                                                  24   MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES, PROFESSIONALS, SUCCESSORS AND

                                                                  25   ASSIGNS SHALL NOT HAVE ANY LIABILITY ARISING OUT OF THE GOOD FAITH

                                                                  26   DETERMINATIONS OF THE REORGANIZED DEBTOR OF WHETHER OR NOT TO PURSUE

                                                                  27   PROSECUTION OF AND/OR SETTLE THE FOREGOING CAUSES OF ACTION.

                                                                  28
                                                                                                                          28
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 30 of 40


                                                                   1                                                   VIII.

                                                                   2                       EXCULPATION, RELEASES AND RELATED PROVISIONS

                                                                   3           A.       Limitation of Liability for Plan/Case Participants in Connection with the
                                                                                        Chapter 11 Case, the Plan, Disclosure Statement and Related Matters
                                                                   4

                                                                   5                    1.       Exculpation of Plan/Case Participants

                                                                   6           Pursuant to section 1125(e) of the Bankruptcy Code, the Debtor and the Debtor’s

                                                                   7   Professionals (collectively, the “Plan/Case Participants”) will neither have nor incur any liability to

                                                                   8   any Person (including, without limitation, the Debtor and their Related Parties, Affiliates and

                                                                   9   Insiders) for any act taken or omitted to be taken on and after the Petition Date in connection with or

                                                                  10   directly or indirectly related to the Debtor, the Chapter 11 Case, any Assets, and any appeals of

                                                                  11   judgments or orders of the Bankruptcy Court during the Chapter 11 Case, including, but not limited
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   to (1) the formulation, preparation, dissemination, negotiation, implementation, confirmation or
                                        LOS ANGELES, CALIFORNIA




                                                                  13   consummation of the Plan, the Disclosure Statement, the Confirmation Order or any contract,
                                           ATTORNEYS AT LAW




                                                                  14   instrument, release or other agreement, pleading or document created, entered into or consented to

                                                                  15   by a Plan/Case Participant, (2) the pursuit of Causes of Action, (3) the administration of the

                                                                  16   Chapter 11 Case, (4) the management, operation, sale or other disposition or administration of the

                                                                  17   Debtor’s assets and properties during the Chapter 11 Case, (5) any actions taken or omissions not

                                                                  18   taken in or relating to proceedings in state court, or (6) any other act taken or omitted to be taken in

                                                                  19   connection with the Plan, the Disclosure Statement, or the Confirmation Order, including solicitation

                                                                  20   of acceptances of the Plan, except only for actions or omissions to act to the extent determined by a

                                                                  21   Final Order of the Bankruptcy Court to be due to such Plan/Case Participant’s own respective fraud,

                                                                  22   gross negligence or willful misconduct (“Exculpated Conduct”). Nothing herein shall be construed

                                                                  23   as a release of or waiver of any Claim that arose or is deemed to have arisen prior to the Petition

                                                                  24   Date against the Debtor by any party.

                                                                  25                    2.       Injunction Prohibiting Actions Against Plan/Case Participants
                                                                  26           All Persons are permanently enjoined from commencing, or continuing in any manner, any
                                                                  27   action or proceeding against any Plan/Case Participant, whether directly, derivatively, on account of
                                                                  28
                                                                                                                         29
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 31 of 40


                                                                   1   or respecting any claim, debt, right, or cause of action based in whole or in part upon any Exculpated

                                                                   2   Conduct. Any Plan/Case Participant injured by any willful violation of the injunctions provided in

                                                                   3   the Plan shall recover from the willful violator actual damages (including costs and attorneys’ fees)

                                                                   4   and, in appropriate circumstances, punitive damages.

                                                                   5           B.       Injunction Prohibiting Creditors’ Actions Against the Estate
                                                                   6           In implementation of the Plan, except as otherwise expressly provided in the Confirmation
                                                                   7   Order or the Plan, and except in connection with the enforcement of the terms of the Plan or any
                                                                   8   documents provided for or contemplated in the Plan, all entities who have held, hold or may hold
                                                                   9   Claims against the Estate that arose prior to the Effective Date are enjoined from: (a) commencing or
                                                                  10   continuing in any manner, directly or indirectly, any action or other proceeding of any kind against
                                                                  11   the Reorganized Debtor, or any of its respective property (including the Assets which are property of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the Estate); (b) the enforcement, attachment, collection or recovery by any manner or means, directly
                                        LOS ANGELES, CALIFORNIA




                                                                  13   or indirectly, of any judgment, award, decree, or order against the Estate, or the Reorganized Debtor,
                                           ATTORNEYS AT LAW




                                                                  14   or any of their respective property (including the Assets which are property of the Estate) with
                                                                  15   respect to any such Claim; (c) creating, perfecting or enforcing, directly or indirectly, any Lien or
                                                                  16   encumbrance of any kind against the Estate, or the Reorganized Debtor, or any of their respective
                                                                  17   property (including the Assets which are property of the Estate), with respect to any such Claim; (d)
                                                                  18   asserting, directly or indirectly, any setoff, right of subrogation, or recoupment of any kind against
                                                                  19   any obligation due the Estate or any of their property with respect to any such Claim; and (e) any act,
                                                                  20   in any manner, in any place whatsoever, that does not conform to or comply with the provisions of
                                                                  21   the Plan with respect to such Claim; provided that the Reorganized Debtor may in his or her
                                                                  22   discretion except a third party from the foregoing injunction on such terms and conditions he
                                                                  23   determines appropriate without any court approval or notice.
                                                                  24           Notwithstanding the foregoing, nothing contained in this Section shall enjoin or prohibit (1)
                                                                  25   the Holder of a timely-filed Proof of Claim from litigating its right to have such Claim declared an
                                                                  26   Allowed Claim and paid in accordance with the distribution provisions of this Plan, (2) the
                                                                  27   interpretation or enforcement by the Creditor of any of the obligations of the Debtor, the Estate or
                                                                  28
                                                                                                                         30
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 32 of 40


                                                                   1   the Reorganized Debtor under this Plan, or (3) lien holders from pursuing and enforcing the validity,

                                                                   2   priority or extent of their lien rights and the allowed amount of their Secured Claims. For the

                                                                   3   avoidance of doubt, and notwithstanding any other provision contained in the Plan or the

                                                                   4   Confirmation Order, nothing in the Plan or the Confirmation Order shall release any claims and/or

                                                                   5   causes of action, or enjoin any Person (including, without limitation, the Estate and/or the

                                                                   6   Reorganized Debtor) from commencing or continuing the prosecution of any claims and/or causes of

                                                                   7   action against any Person or entity other than pursuant to the express terms of Article VIII of the

                                                                   8   Plan.

                                                                   9                                                     IX.

                                                                  10                                        OTHER PLAN PROVISIONS

                                                                  11           A.       Conditions Precedent to the Effective Date
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           The Plan will not be consummated or become binding unless and until the Effective Date
                                        LOS ANGELES, CALIFORNIA




                                                                  13   occurs. A notice stating that the Effective Date has occurred shall be filed with the Court by the
                                           ATTORNEYS AT LAW




                                                                  14   Reorganized Debtor within three (3) Business Days after the Effective Date.
                                                                  15           The following are conditions precedent to the Effective Date of this Plan:
                                                                  16           1.       At least fourteen (14) days shall have elapsed since the Confirmation Order shall have
                                                                  17   been entered and no stay of the Confirmation Order shall be in effect.
                                                                  18           2.       The Plan Reserve shall have been established.
                                                                  19           3.       The Professional Fee Reserve shall have been established.
                                                                  20           4.       The Britton Initial Reserve shall have been established.
                                                                  21           5.       The entry into a stipulation by and between, on the one hand, the Debtor, and, on the
                                                                  22   other hand, West and Riggs to further extend the Section 546 Deadline through and including ninety
                                                                  23   (90) days after a Final Order in the State Court Litigation.
                                                                  24           B.       Executory Contracts and Unexpired Leases

                                                                  25                    1.       Rejection of Executory Contracts and Unexpired Leases
                                                                  26           On the Effective Date, any and all agreements executed by the Debtor before the Effective

                                                                  27   Date, other than agreements that were previously either assumed and assigned or rejected either by a

                                                                  28
                                                                                                                          31
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 33 of 40


                                                                   1   Final Order or under Bankruptcy Code section 365, to the extent that these agreements constitute

                                                                   2   executory contracts or unexpired leases under Bankruptcy Code section 365, shall be deemed

                                                                   3   assumed. The Confirmation Order shall constitute a Final Order approving the rejection provisions

                                                                   4   set forth in this Section IX.D.1 of the Plan.

                                                                   5                    2.       Bar Date for Rejection Damage Claims
                                                                   6           Any Rejection Damage Claims arising from rejection under the Plan of an executory contract
                                                                   7   or unexpired lease must be filed with the Bankruptcy Court and served on the Reorganized Debtor
                                                                   8   and his or her counsel within thirty (30) days after the Effective Date. Any Rejection Damage
                                                                   9   Claims that are not timely filed and served will be forever barred and unenforceable against the
                                                                  10   Debtor, the Estate, and the Reorganized Debtor, and their property, and the entities holding these
                                                                  11   Claims will be barred from receiving any distributions under the Plan on account of their Rejection
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Damage Claims. The Reorganized Debtor shall have the right to object to any such Rejection
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Damage Claims; provided, however, that any such objections must be served and filed not later than
                                           ATTORNEYS AT LAW




                                                                  14   one hundred twenty (120) days after the Effective Date.
                                                                  15           C.       Entry of a Final Decree
                                                                  16           Promptly following the completion of all Distributions contemplated by this Plan (except
                                                                  17   those owing to Class 4(b) and Class 6), the Reorganized Debtor will file a motion with the
                                                                  18   Bankruptcy Court to obtain the entry of final decrees.
                                                                  19           D.       United States Trustee Fees and Reports
                                                                  20           Pursuant to section 1129(a)(12) of the Bankruptcy Code, any outstanding quarterly fees due
                                                                  21   and owing to the U.S. Trustee under 28 U.S.C. § 1930(a)(6) and any applicable interest pursuant to
                                                                  22   31 U.S.C. § 3717 shall be paid from Available Cash. After the Effective Date, the Reorganized
                                                                  23   Debtor shall file post-confirmation quarterly disbursement reports and pay from Cash on hand or the
                                                                  24   Plan Reserves all quarterly fees to the U.S. Trustee which are required by applicable law. The
                                                                  25   Reorganized Debtor shall include in the reserve created for Plan Expenses reasonably sufficient
                                                                  26   monies to cover the quarterly fees of the U.S. Trustee incurred, or to be incurred, after the Effective
                                                                  27   Date.
                                                                  28
                                                                                                                         32
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33             Desc
                                                                                                      Main Document    Page 34 of 40


                                                                   1           E.       Post-Effective Date Effect of Evidences of Claims
                                                                   2           Commencing on the Effective Date, instruments, notes and other evidences of Claims will
                                                                   3   represent only the right to receive the Distributions contemplated under the Plan.
                                                                   4
                                                                               F.       No Admissions
                                                                   5
                                                                               Notwithstanding anything to the contrary in the Plan, if the Plan is not confirmed, is revoked
                                                                   6
                                                                       or otherwise the Effective Date does not occur, the Plan will be null and void, and nothing contained
                                                                   7
                                                                       in the Plan or the Disclosure Statement will: (1) be deemed to be an admission by the Plan Proponent
                                                                   8
                                                                       with respect to any matter discussed in the Plan, including liability on any Claim or the propriety of
                                                                   9
                                                                       any Claim’s classification; (2) constitute a waiver, acknowledgement, or release of any Claims; or
                                                                  10
                                                                       (3) prejudice in any manner the rights of the Plan Proponent or any other person in any further
                                                                  11
                                                                       proceedings.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           G.       Withdrawal of the Plan
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                               The Plan Proponent reserves the right to withdraw the Plan before the Confirmation Date.
                                                                  14
                                                                               H.       Severability of Plan Provisions
                                                                  15           If, before Confirmation, the Bankruptcy Court holds that any Plan term or provision is
                                                                  16   invalid, void, or unenforceable, the Bankruptcy Court may alter or interpret that term or provision so
                                                                  17   that it is valid and enforceable to the maximum extent possible consistent with the original purpose
                                                                  18   of that term or provision. That term or provision will then be applicable as altered or interpreted,
                                                                  19   except if such term or provision is inconsistent with the intent of the Plan Proponent, in which case
                                                                  20   the Plan may be unilaterally withdrawn by the Plan Proponent. Notwithstanding any such holding,
                                                                  21   alteration, or interpretation, the Plan’s remaining terms and provisions will remain in full force and
                                                                  22   effect and will in no way be affected, impaired, or invalidated. The Confirmation Order will
                                                                  23   constitute a judicial determination providing that each Plan term and provision, as it may have been
                                                                  24   altered or interpreted in accordance with this Article, is valid and enforceable under its terms.
                                                                  25
                                                                               I.       Governing Law
                                                                  26           The rights and obligations arising under the Plan and any agreements, contracts, documents,
                                                                  27   or instruments executed in connection with the Plan will be governed by, and construed and enforced
                                                                  28
                                                                                                                          33
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33                 Desc
                                                                                                      Main Document    Page 35 of 40


                                                                   1   in accordance with, California law without giving effect to California’s conflicts of law principles,

                                                                   2   unless a rule of law or procedure is supplied by: (1) federal law (including the Bankruptcy Code and

                                                                   3   the Bankruptcy Rules); or (2) an enforceable, express choice-of-law provision in any document

                                                                   4   provided for, or executed under or in connection with, the Plan terms.

                                                                   5           J.       Retention of Jurisdiction

                                                                   6           Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
                                                                   7   Date, the Bankruptcy Court shall retain jurisdiction over the Chapter 11 Case after the Effective Date
                                                                   8   to the extent legally permissible, including, without limitation, jurisdiction to:
                                                                   9           (1)      to hear and determine objections to Claims;
                                                                  10           (2)      to hear and determine any dispute arising under the Plan, its implementation and the
                                                                  11   execution of any necessary documents thereunder;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           (3)      to enter and implement other orders, or take such other actions as may be necessary or
                                        LOS ANGELES, CALIFORNIA




                                                                  13   appropriate to restrain interference by any entity with consummation or enforcement of the Plan,
                                           ATTORNEYS AT LAW




                                                                  14   except as otherwise provided in the Plan;
                                                                  15           (4)      to grant extensions of any deadlines set forth in the Confirmation Order as may be
                                                                  16   appropriate;
                                                                  17           (5)      to enforce all discharge, release and injunction provisions under the Plan;
                                                                  18           (6)      to consider and rule upon requests for final compensation;
                                                                  19           (7)      to hear and determine all motions, adversary proceedings, applications, and contested
                                                                  20   or litigated matters that may be pending on the Effective Date or that, pursuant to the Plan, may be
                                                                  21   instituted by the Reorganized Debtor or the Estate after the Effective Date, including, without
                                                                  22   limitation, all Causes of Action;
                                                                  23           (8)      to determine any other applications, adversary proceedings, and contested matters
                                                                  24   pending on the Effective Date;
                                                                  25           (9)      to ensure that Distributions to Holders of Allowed Claims are accomplished as
                                                                  26   provided herein;
                                                                  27           (10)     to resolve disputes as to the ownership of any Claim;
                                                                  28
                                                                                                                           34
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 36 of 40


                                                                   1            (11)    to hear and determine timely objections to Administrative Claims and Claims;

                                                                   2            (12)    to enter and implement such orders as may be appropriate in the event the

                                                                   3   Confirmation Order is for any reason stayed, revoked, modified or vacated;

                                                                   4            (13)    to issue such orders in aid of execution of the Plan, to the extent authorized by

                                                                   5   section 1142 of the Bankruptcy Code;

                                                                   6            (14)    to consider any modifications of the Plan, to cure any defect or omission, or to

                                                                   7   reconcile any inconsistency in any order of the Court, including, without limitation, the

                                                                   8   Confirmation Order;

                                                                   9            (15)    to hear and determine all applications for compensation and reimbursement of

                                                                  10   expenses of Professionals under sections 330, 331 and 503(b) of the Bankruptcy Code;

                                                                  11            (16)    to hear and determine any issue for which the Plan requires a Final Order of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Court;
                                        LOS ANGELES, CALIFORNIA




                                                                  13            (17)    to hear and determine matters concerning state, local, and federal taxes in accordance
                                           ATTORNEYS AT LAW




                                                                  14   with sections 346, 505 and 1146 of the Bankruptcy Code;

                                                                  15            (18)    to hear and determine any Causes of Action preserved under the Plan under sections

                                                                  16   544, 547, 548, 549, 550, 551, 553, and 1123(b)(3) of the Bankruptcy Code;

                                                                  17            (19)    to hear and determine any matter regarding the existence, nature, and scope of the

                                                                  18   releases, exculpation, indemnification and injunctions provided in Article VIII of this Plan;

                                                                  19            (20)    to hear and determine any issues relating to any asserted claims and judgments

                                                                  20   against the Plan/Case Participants; and

                                                                  21            (21)    to enter a final decree closing the Chapter 11 Case.

                                                                  22            K.      Taxes and Withholdings
                                                                  23            Distributions made to or by the Reorganized Debtor under or in connection with the Plan
                                                                  24   may be subject to federal and/or state taxes, if applicable. If applicable, the Reorganized Debtor
                                                                  25   shall have paid any such valid tax liabilities that may be owed by the Estate. The Reorganized
                                                                  26   Debtor shall be entitled to deduct any federal, state or local withholding taxes (including all Tax
                                                                  27   Reimbursement Payments to Riggs) from any Cash payments made with respect to Allowed Claims,
                                                                  28
                                                                                                                           35
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33            Desc
                                                                                                      Main Document    Page 37 of 40


                                                                   1   as appropriate. The Reorganized Debtor shall be authorized to take all actions necessary to comply

                                                                   2   with applicable withholding and recording requirements.

                                                                   3           Notwithstanding any other provision of this Plan, each Holder of an Allowed Claim that has

                                                                   4   received a distribution of Cash shall have sole and exclusive responsibility for the satisfaction or

                                                                   5   payment of any tax obligation imposed by any governmental unit, including income, withholding

                                                                   6   and other tax obligation, on account of such distribution.

                                                                   7           L.       Successors and Assigns
                                                                   8           Unless otherwise specified in the Plan, the rights, benefits, and obligations of any entity
                                                                   9   referred to in this Plan will be binding on, and will inure to the benefit of, any heir, executor,
                                                                  10   administrator, successor, or assign of that entity.
                                                                  11           M.       Saturday, Sunday, or Legal Holiday
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           If any payment or act under the Plan should be required to be made or performed on a day
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       that is not a Business Day, then the payment or act may be completed on the next succeeding day
                                                                  14   that is a Business Day, in which event the payment or act will be deemed to have been completed on
                                                                  15   the required day.
                                                                  16                                                         X.
                                                                  17                                             CONFIRMATION
                                                                  18           A.       Plan Modification
                                                                  19           Subject to the restrictions set forth in Bankruptcy Code section 1127, the Plan Proponent

                                                                  20   reserves the right to alter, amend, or modify the Plan before it is substantially consummated.

                                                                  21           B.       Nonconsensual Confirmation
                                                                  22           If any impaired Class of Claims fails to accept this Plan, and the Plan Proponent therefore
                                                                  23   cannot confirm the Plan in accordance with Bankruptcy Code section 1129(a)(8), the Plan Proponent
                                                                  24   reserves the right to: (1) request that the Bankruptcy Court confirm this Plan under Bankruptcy Code
                                                                  25   section 1129(b); or (2) modify this Plan in accordance with Bankruptcy Code section 1127(a).
                                                                  26

                                                                  27

                                                                  28
                                                                                                                             36
                                                                       DOCS_LA:297545.11 06080/002
                                                                   Case 2:15-bk-28443-NB             Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33         Desc
                                                                                                      Main Document    Page 38 of 40


                                                                   1                                                   XI.

                                                                   2                                 RECOMMENDATIONS AND CONCLUSION

                                                                   3           The Plan Proponent strongly believes that Plan confirmation and implementation are

                                                                   4   preferable to any feasible alternative because the Plan will likely provide Creditors holding Claims

                                                                   5   with greater and more prompt recoveries than any available alternatives.

                                                                   6     Dated: October ___, 2018                CLOUDBREAK ENTERTAINMENT, INC.
                                                                   7
                                                                                                                 By:   ______________________________________
                                                                   8                                                   Conrad Riggs,
                                                                                                                       Its ____________________
                                                                   9

                                                                  10
                                                                       Submitted by:
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12      /s/ Jeremy V. Richards
                                                                       Jeremy V. Richards (CA Bar No. 102300)
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Victoria A. Newmark (CA Bar No. 183581)
                                           ATTORNEYS AT LAW




                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                  14   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                  15   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                  16   jrichards@pszjlaw.com
                                                                       vnewmark@pszjlaw.com
                                                                  17
                                                                       Attorneys for Cloudbreak Entertainment, Inc.,
                                                                  18   Debtor and Debtor-in-Possession
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                        37
                                                                       DOCS_LA:297545.11 06080/002
         Case 2:15-bk-28443-NB                  Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33                                      Desc
                                                 Main Document    Page 39 of 40



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Blvd., 13th Fl., Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): FIRST AMENDED PLAN OF
  REORGANIZATION PROPOSED BY CLOUDBREAK ENTERTAINMENT, INC. will be served or was
  served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
  below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 2, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 2, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


  Cloudbreak Entertainment, Inc.
  c/o Brentwood Management Group
  11812 San Vicente Blvd., Ste. 200
  Los Angeles, CA 90049



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 2, 2018 I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  OCTOBER 2, 2018               SOPHIA L. LEE                                                  /S/ SOPHIA L. LEE
  Date                           Printed Name                                                  Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:311096.2 06080/001
        Case 2:15-bk-28443-NB                   Doc 361 Filed 10/02/18 Entered 10/02/18 10:02:33                                      Desc
                                                 Main Document    Page 40 of 40


In re: Cloudbreak Entertainment
Case No. 2:15-bk-28443-NB

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Peter J Crosby pcrosby@bgrfirm.com, lpennywell@bgrfirm.com
       Philip D Dracht pdracht@fabianlaw.com
       Nina Z Javan nina@wsrlaw.net, brian@wsrlaw.net
       Dare Law dare.law@usdoj.gov
       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
       Shahin Rezvani shahinrezvani@quinnemanuel.com
       Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
       Gregory M Saylin gsaylin@fabianvancott.com, vgarrett@fabianvancott.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Daniel J Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com;brian@wsrlaw.net
       Eric D Winston ericwinston@quinnemanuel.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:311096.2 06080/001
